Citation Nr: 0114767	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  01-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION


The veteran served on active duty from December 1943 to 
October 1945.  He died in December 1997, and the appellant is 
his widow.  

The appeal arises from the June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, denying service connection for the cause 
of the veteran's death.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The death certificate in essence shows that the veteran died 
of arteriosclerotic heart disease and coronary artery disease 
with myocardial infarction and cardio-pulmonary arrest as 
well as a chronic obstructive pulmonary disease (COPD).  The 
death certificate also indicates that Parkinson's disease was 
a contributing factor in the veteran's death.  An autopsy was 
not performed.

The claim for service connection for the cause of the 
veteran's death was received by the RO in March 1998, which 
is prior to the change in regulations, effective after June 
9, 1998.  U.S.C.A. § 1103 (West 1998).  Under the prior law 
applicable in this case, service connection for the cause of 
the veteran's death may be granted where death is caused by 
tobacco use in service or nicotine dependence acquired in 
service. VAOPGCPREC 2-93 (Jan. 13, 1993); VAOPGCPREC 19-97 
(May 13, 1997); see Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

During the veteran's lifetime and at the time of his death, 
service connection was in effect for anxiety reaction 
evaluated as zero percent disabling since January 1958, and 
for residuals of gunshot wound of the left forearm, evaluated 
as 20 percent disabling since October 1945.  

The appellant has submitted an October 1999 medical statement 
by B. G. Cannon, M.D., a private physician, indicating that 
the veteran began smoking in service and developed nicotine 
dependence as a result thereof, and that such smoking caused 
chronic obstructive pulmonary disease.  A review of service 
and post-service VA medical records within the claims folder 
indicates that the veteran smoked 20 cigarettes per day in 
service in July 1945, that he smoked about a pack of 
cigarettes per day in September 1952, and that he smoked 
about one-and-one-half packs of cigarettes per day in 
September 1957.  What the record does not reveal is whether 
the veteran was under treatment for diagnosed chronic 
obstructive pulmonary disease during lifetime and, if so, 
when COPD was first manifest.  

The claims folder also does not contain terminal 
hospitalization records.  The death certificate shows that 
the veteran died at the Fulton County Infirmary in Johnstown, 
New York.  



Pursuant to the VCAA, the case is therefore REMANDED to the 
RO for the following development:

1.  The RO should ask the appellant to 
identify all treatment the veteran 
received for organic heart disease, 
chronic obstructive pulmonary disease 
(COPD), and Parkinson's disease during 
his lifetime.  With appropriate 
authorization, all reported records 
should be obtained for association with 
the claims folder. 

2.  After obtaining appropriate 
authorization from the appellant, the RO 
should contact Dr. B. G. Cannon, M.D., 
of Johnstown, New York, and obtain his 
records of treatment of the veteran for 
any condition during the veteran's 
lifetime, for association with the 
claims folder.  

3.  With appropriate authorization, the 
RO should obtain all records of terminal 
treatment and/or hospitalization from 
the Fulton County Infirmary, for 
association with the claims folder. 

4.   Thereafter, the claims folder should 
be referred to a VA internist.  Following 
review of the entire claims folder, the 
internist must answer the following:

A.  Did the veteran have COPD, 
organic heart disease, or 
Parkinson's disease during his 
lifetime? 

B.  Depending on the answers to 4. 
A., 

(1)  Is it at least as likely 
as not that organic heart 
disease developed during 
service, or was present in the 
first post service year, or 
that organic heart disease is 
otherwise related to service?

(2)  Is it at least as likely 
as not that Parkinson's disease 
developed during service, or 
that it was present in the 
first post service year, or 
that it is otherwise related to 
service?

(3)  Is it at least as likely 
as not that COPD developed in 
service or that it is otherwise 
related to service?

(4)  Is it at least as likely 
as not that COPD was caused by 
cigarette smoking in service or 
nicotine dependence arising in 
service?

C.  Is it at least as likely as not 
that a service-connected anxiety 
neurosis and/or residuals of a 
gunshot wound of the left upper 
extremity aided or lent assistance 
to the production of death?

5.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Thereafter, the RO should 
readjudicate the appealed claim.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and her 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with recently 
enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




